Exhibit 10

SUNOCO, INC.

SAVINGS RESTORATION PLAN

Amendment No. 2003-1

1.

Article III of the Plan is amended by restating the second sentence of that
Article as follows effective January 1, 2003:

“The participants in SunCAP selected for participation in this Plan shall be
those SunCAP participants that the Plan Administrator reasonably believes will
have compensation in excess of the limitations on compensation imposed under the
terms of SunCAP by reason of Section 401(a)(17) of the Code during the
applicable calendar year.”